DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 03/29/2021. In this amendments, claim 6 is cancelled and claims 1, 4, 7, 8, and 17-20 are amended. Claims 1-5 and 7-20 are pending and have been examined.
An Electronic Terminal Disclaimer was filed and approved on 03/29/2021.
In response to amendments and remarks filed on 03/29/2021, the prior art rejections under 35 U.S.C. 102 and 35 U.S.C. 103 made in the previous Office Action have been withdrawn.
In response to the Electronic Terminal Disclaimer filed on 03/29/2021, the Double Patenting rejection made in the previous Office Action has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Jiaping Liu (Registration No. 71506), on 04/09/2021.
The Examiner’s Amendment is necessary to ensure the claims are clear and definite under 35 U.S.C. 112(b).
The application has been amended as follows- Claims 4, 7, 8, 19, and 20 are amended:

Claim 4. (Currently Amended) A method of detecting linguistically anomalous field values in a dataset, the method including: calculating at least one factor vector for each of a plurality of linguistic similarity measures, including for a given linguistic similarity measure, calculating its factor vector by calculating an inner product between respective similarity measure values of 

7. (Currently Amended) The method of claim [[1]] 4, wherein an element of the factor vector for the given linguistic similarity measure specifies a likelihood that a corresponding unique field value in the dataset is anomalous in a context of the given linguistic similarity measure and conditioned on respective similarity measure values of other unique field values in the dataset for the given linguistic similarity measure.

8. (Currently Amended) The method of claim [[1]] 4, further including constructing the input to the CNN by column-wise arranging the factor vectors in an input matrix.


Claim 20. (Currently Amended) A non-transitory computer readable storage medium impressed with computer program instructions to detect linguistically anomalous field values in a dataset, the instructions, when executed on a processor, implement a method comprising: calculating at least one factor vector for each of a plurality of linguistic similarity measures, including for a given linguistic similarity measure, calculating its factor vector by calculating an inner product between respective similarity measure values of .

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed. These claims are renumbered as claims 1-19 upon allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to an anomalous field value detection method. None of the prior arts, either alone or in combination, teaches the following limitations:
...comparing a particular unique field value to other unique field values for the particular field by applying a plurality of similarity measures and generating a factor vector that has one scalar for each of the unique field values, wherein the factor vector is calculated by calculating inner products between respective similarity measure values of the unique field values in the dataset to form a similarity matrix and calculating row-wise averages of the inner products in the similarity matrix as elements of the factor vector; evaluating the factor vector using convolution filters in a convolutional neural network (abbreviated CNN) to generate evaluation vectors; 

Independent Claim 4 is directed to a method of detecting linguistically anomalous field values in a dataset. None of the prior arts, either alone or in combination, teaches the following limitations:
...calculating its factor vector by calculating an inner product between respective similarity measure values of unique field values in the dataset to form a similarity matrix, and calculating row-wise averages of inner product results in the similarity matrix as elements of the factor vector; providing the factor vectors as input to a convolutional neural network (abbreviated CNN) and applying convolution filters to the factor vectors to generate evaluation vectors; 3 providing the evaluation vectors as input to a fully-connected (abbreviated FC) neural network to accumulate element-wise weighted sums of the evaluation vectors in an output vector...

Independent Claim 17 is directed to a system to detect an anomalous field value. None of the prior arts, either alone or in combination, teaches the following limitations:
...comparing a particular unique field value to other unique field values for the particular field by applying a plurality of similarity measures and generating a factor vector that has one scalar for each of the unique field values, wherein the factor vector is calculated by calculating inner products between respective similarity measure values of the unique field values in the dataset to form a similarity matrix and calculating row-wise averages of the inner products in the similarity matrix as elements of the factor vector; evaluating the factor vector using convolution 

Independent Claim 18 is directed to a non-transitory computer readable storage medium to detect an anomalous field value. None of the prior arts, either alone or in combination, teaches the following limitations:
...comparing a particular unique field value to other unique field values for the particular field by applying a plurality of similarity measures and generating a factor vector that has one scalar for each of the unique field values, wherein the factor vector is calculated by calculating inner products between respective similarity measure values of the unique field values in the dataset to form a similarity matrix and calculating row-wise averages of the inner products in the similarity matrix as elements of the factor vector; evaluating the factor vector using convolution filters in a convolutional neural network (abbreviated CNN) to generate evaluation vectors; further evaluating the evaluation vectors using a fully-connected (abbreviated FC) neural network to produce an anomaly scalar for the particular unique field value...

Independent Claim 19 is directed to a system to detect linguistically anomalous field values in a dataset. None of the prior arts, either alone or in combination, teaches the following limitations:
...calculating its factor vector by calculating an inner product between respective similarity measure values of unique field values in the dataset to form a similarity matrix, and calculating row-wise averages of inner product results in the similarity matrix as elements of the 

Independent Claim 20 is directed to a non-transitory computer readable storage medium to detect linguistically anomalous field values in a dataset. None of the prior arts, either alone or in combination, teaches the following limitations:
...calculating its factor vector by calculating an inner product between respective similarity measure values of unique field values in the dataset to form a similarity matrix, and calculating row-wise averages of inner product results in the similarity matrix as elements of the factor vector; providing the factor vectors as input to a convolutional neural network (abbreviated CNN) and applying convolution filters to the factor vectors to generate evaluation vectors; providing the evaluation vectors as input to a fully-connected (abbreviated FC) neural network to accumulate element-wise weighted sums of the evaluation vectors in an output vector...

The closest prior arts of record are the following:
Li et al. (“Transferred Deep Learning for Anomaly Detection in Hyperspectral Imagery”) teaches a novel anomaly detection framework with transferred deep convolutional neural network (CNN).
Parada San Martin et al. (US 2015/0127594 A1) teaches training a deep neural network for hotword detection.
Saxe et al. (“eXpose: A Character-Level Convolutional Neural Network with Embeddings For Detecting Malicious URLs, File Paths and Registry Keys”) teaches a neural network that learns to simultaneously extract features and classify using character-level embeddings and convolutional neural network.
Culbertson et al. (US 2013/0282645 A1) teaches probabilistic name matching.
Kanevsky et al. (US 2016/0180214 A1) teaches training a neural network using sharp discrepancy learning. [cited but not relied upon]

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 4, and 17-20, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./            Examiner, Art Unit 2125                                                                                                                                                                                            

/KAMRAN AFSHAR/            Supervisory Patent Examiner, Art Unit 2125